AFFIDAVIT OF SERVICE

State of Wisconsin County of Eastern District Court
Case Number: 2019C\V001844

Plaintiff:
THE ESTATE OF TY'RESE WEST BY DWIGHT PERSON

VS.

Defendant:
VILLAGE OF MOUNT PLEASANT POLICE OFFICER, SERGEANT ERIE GIESE

For:

Strouse Law Offices
413 N. 2nd St. Suite 150
Milwaukee, WI 53203

Received by Badger Process Services, Inc. to be served on SERGEANT ERIC GIESE, 8811 CAMPUS DRIVE, (MOUNT PLEASANT POLICE
DEPARTMENT), MT. PLEASANT, RACINE County, WI 53406.

I, Kevin Little, being duly sworn, depose and say that on the 20th day of January, 2020 at 9:45 pm, I:

PERSONALLY served by delivering Electronically Filed and Summons in a Civil Action and Complaint with the date and hour of service endorsed
thereon by me, to: SERGEANT ERIC GIESE at the address of: 8811 CAMPUS DRIVE, (MOUNT PLEASANT POLICE DEPARTMENT), MT.
PLEASANT, RACINE County, WI 53406, and informed said person of the contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:

1/10/2020 10:30 am Attempted service at 8811 CAMPUS DRIVE, (MOUNT PLEASANT POLICE DEPARTMENT), MT, PLEASANT, WI 53406,
Spoke to the Police Chief, Matt Soens, and he said that Sergeant Giese is a third shift officer. He gave me the phone for Shift Commander,
262-664-7988.

1/16/2020 2:20 pm Attempted service at 8811 CAMPUS DRIVE, (MOUNT PLEASANT POLICE DEPARTMENT), MT. PLEASANT, WI 53406,
Spoke to receptionist at the Police Station and left note.

Description of Person Served: Age: 46, Sex: M, Race/Skin Color: White, Height: 6'2", Weight: 240, Hair: Salt & Pepper, Glasses: N

Service Fee Items:
OOC PERSONAL SERVICE $45.00
Total $45.00

| the undersigned am an adult resident of the state over the age of 18 and not a party to the action.

avbbtas

a = as
“ep ORTH.

é
Subscribed and Sworn to before me on the 23rd day of = ,* al; VA, *, 2 _—
January, 2020 “a affiant 6 ld known to me,” ss ye — Kevin Little

oe ™y TAR \ * .
so Wo uf ‘ Badger Process Services, Inc.

Notary Public, State of Wisconsin, County of Waukesha + ; ° 262 W. Broadway, Suite #9

‘YO * 1) pya Waukesha, WI 53186
My Commission Expires; “V¢ /Cf* 0 2. ut _, PUR SS (262) 544-5450 |

 

 

 

‘ate’
Gr Wives" Our Job Serial Number: EPO-2020000248

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1¢

Case 2:19-cv-01844-PP Filed 03/03/20 Page 1of1 ULSAN UME ATAU A |
